REASONS FOR ALLOWANCE
[1]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to encoding of video data.

[2]	The following is an examiner’s statement of reasons for allowance: Prior arts were found and applied in parent application 14/239,662. 

 [3]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The features are “encoding a flag which indicates whether a coded video bitstream  conforms to a first standard or other standards”, “selecting only one buffer description indicated by the buffer description identifier from the plurality of buffer descriptions for decoding a slice included in the coded video bitstream”; “parsing, from a picture parameter set a flag which indicates whether reassigning the plurality of reference pictures to be associated with each of the plurality of buffer elements within the selected only one buffer description is to be executed or not”; “reassigning, using the plurality of picture identifiers, the plurality of reference pictures to be associated with each of the plurality of buffer elements within the selected only one buffer description, all the plurality of reference pictures existing in the selected only one buffer description when the flag indicates the reassigning is to be executed”; and “not reassigning the plurality of reference pictures to be associated with each of the plurality of buffer elements within the selected only one buffer description when the flag indicates that the reassigning is not to be executed”; “encoding the slice from the coded video bitstream using a slice header and the selected only one 

[4]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[5]	Claims 1 and 2 are allowed.


Conclusion
[6]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Samuelsson (US 2013/0215975).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488